                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )          CASE NO. 1:16CR123
                                               )
                                               )
                      PLAINTIFF,               )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
CHIQUITA ANDERSON,                             )
                                               )
                                               )
                     DEFENDANT.                )

       Before the Court is the pro se motion of defendant Chiquita Anderson (“Anderson”) to

vacate, set aside, or correct her sentence under 28 U.S.C. § 2255. (Doc. No. 186 [“Mot.”].)

Respondent United States of America (the “government”) opposes the motion. (Doc. No. 189

[“Opp’n”]), and Anderson has filed a reply. (Doc. No. 192 [“Reply”].) For the reasons that

follow, Anderson’s motion is DENIED.

       I.        BACKGROUND

       On April 20, 2016, the government returned an indictment against Anderson and two

other individuals, charging the trio with participation in a drug trafficking organization.

Specifically, the indictment charged Anderson with conspiracy to possess with intent to

distribute and to distribute a mixture and substance containing a detectable amount of cocaine in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). She was also charged with maintaining a drug-

involved premises, in violation of 21 U.S.C. § 856(a)(2), and using a communication facility to

facilitate acts constituting a felony, under 21 U.S.C. §§ 846 and 841(a). (Doc. No. 1

(Indictment).)
        All three defendants proceeded to trial. After an eight-day jury trial, the jury returned

guilty verdicts against each defendant. Anderson, in particular, was found guilty on all three

charged counts. (Doc. No. 80 (Jury Verdicts).) At the sentencing hearing on June 22, 2017 and

after taking into account Anderson’s degree of involvement in the enterprise, the Court varied

below the advisory sentencing guidelines range and sentenced Anderson to a term of

imprisonment of 108 months. (Doc. No. 162 (Sentencing Hearing Transcript [“Sen. TR”]) at

2897-98; Doc. No. 137 (Judgment).) 1

        Anderson took a direct appeal from the Court’s judgment. On appeal, Anderson

challenged the sufficiency of the evidence, the Court’s drug quantity determination, and the

reasonableness of her sentence. On November 1, 2018, the Sixth Circuit affirmed her conviction

and sentence. See United States v. Fitzgerald, 754 F. App’x 351, 354 (6th Cir. 2018). The Sixth

Circuit issued its mandate on November 28, 2018 (see Doc. No. 180 (Mandate)), and, on July 9,

2019, Anderson timely filed the present motion to vacate. In her motion, Anderson raises two

claims. First, she maintains, without any elaboration, that she “was deprived of her due process

right to a jury of her peers, this is a ‘Batson’ claim.” (Mot. at 3224.) Second, she posits, with

equal brevity, that the “[j]ury instructions were unclear as to the determination of the

‘conspiracy’ count.” (Id.)




1
  With a base offense level of 38, and a Criminal History Category II, Anderson’s advisory sentencing guidelines
range was 135-168 months. (Id. at 2884.)


                                                       2
       II.     STANDARD OF REVIEW

       A federal prisoner may attack the validity of his sentence by filing a motion to vacate, set

aside, or correct the sentence under 28 U.S.C. § 2255 in the district court where he was

sentenced. Section 2255 sets forth four grounds upon which a federal prisoner may state a claim

for relief: “[1] the sentence was imposed in violation of the Constitution or laws of the United

States, or [2] that the court was without jurisdiction to impose such sentence, or [3] that the

sentence was in excess of the maximum authorized by law, or [4] [the sentence] is otherwise

subject to collateral attack[.]” 28 U.S.C. § 2255(a).

       In order to obtain collateral relief under § 2255, a petitioner must clear a significantly

higher hurdle than would exist on direct appeal. United States v. Frady, 456 U.S. 152, 166, 102

S. Ct. 1584, 71 L. Ed. 2d 816 (1982). A petitioner is procedurally barred from raising claims in a

§ 2255 motion of even constitutional or jurisdictional magnitude to which no contemporaneous

objection was made or which were not presented on direct appeal. Frady, 456 U.S. at 167-68; see

Bousley v. United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998); Peveler

v. United States, 269 F.3d 693, 698 (6th Cir. 2001). “In the case where the defendant has failed

to assert his claims on direct appeal and thus has procedurally defaulted, in order to raise them in

a § 2255 motion he also must show either that (1) he had good cause for his failure to raise such

arguments and he would suffer prejudice if unable to proceed, or (2) he is actually innocent.”

Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003); see Bousley, 523 U.S. at 622

(collecting cases).

      A court should hold an evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief[.]” 28 U.S.C. § 2255(b).

Thus, “no hearing is required if the petitioner’s allegations ‘cannot be accepted as true because
                                                  3
they are contradicted by the record, inherently incredible, or conclusions rather than statements

of fact.’” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (quoting Engelen v.

United States, 68 F.3d 238, 240 (8th Cir. 1995)); see also Napier v. United States, No. 93-5412,

1993 WL 406795, at *2 (6th Cir. Oct. 8, 1993) (“To be entitled to a hearing, the prisoner must

set forth detailed factual allegations which, if true, would entitle him to relief under § 2255.”)

(citing, among authorities, Machibroda v. United States, 368 U.S. 487, 496, 82 S. Ct. 510, 7 L.

Ed. 2d 473 (1962)); cf. Valentine v. United States, 488 F.3d 325, 334 (6th Cir. 2007) (finding that

the burden is met where the petitioner “offers more than a mere assertion . . . he presents a

factual narrative of the events that is neither contradicted by the record nor ‘inherently

incredible’”). Where (as here) the judge considering the § 2255 motion also presided over the

sentencing hearing, the judge may rely on his or her recollections of those proceedings. See

Blanton v. United States, 94 F.3d 227, 235 (6th Cir. 1996).

       The Court finds that an evidentiary hearing is not warranted in the present case. The

allegations offered in support of the present motion are either contradicted by the record,

conclusively defaulted, or amount to vague conclusions that fail to demonstrate that Anderson is

entitled to relief from his judgment.




                                                4
         III.     DISCUSSION

                  A.       Batson Challenge is Defaulted

         The government argues that Anderson has procedurally defaulted her claims and cannot

excuse the default or show prejudice. With respect to her Batson challenge, the government notes

that it is clear from the record of voir dire that neither her counsel, nor the other two defense

attorneys, objected to the racial composition of the jury. (Doc. No. 175 (Voir Dire Transcript

[“Trial TR”]) at 2993-3173.) In Batson v. Kentucky, 476 U.S. 79, 96-98, 106 S. Ct. 1712, 90 L.

Ed. 2d 69 (1986), the Supreme Court held that the use of preemptory challenges to exclude

persons from the petit jury based on their race or gender violates the Equal Protection Clause of

the Fourteenth Amendment. To preserve a Batson issue for appellate review, a defendant must

lodge an objection to the government’s use of preemptory challenges “before the jury is sworn

and the trial commences.” United States v. Tomlinson, 764 F.3d 535, 537 (6th Cir. 2014).

Anderson did not object to the jury’s composition at any time before the jury returned its verdict

and did not raise the issue on direct appeal.

         Anderson concedes that she did not raise a Batson challenge at trial and that the record is

devoid of any information regarding the racial composition of the jury. 2 Further, Anderson has

failed to even articulate what her Batson claim entails. She does not identify any juror who was

wrongly excused, nor does she explain how the jury’s make-up prejudiced her case. She also


2
  Anderson suggests that, because the Court has the ability to conduct “in camera” proceedings, it can determine the
jury’s racial composition. (Reply at 3252.) The term “in camera” refers to a private proceeding in a judge’s
chambers—often involving the review of documents or other evidence without counsel or the parties—it does not
refer to the use of cameras and other recording devices in the courtroom. The Court does not create video recordings
of its proceedings. It also does not track the racial backgrounds of individuals called for jury duty. Even juror
questionnaires, which do not contain such identifying information, are destroyed at the end of the trial. Accordingly,
there is no way for the Court to reconstruct the racial composition of the jury.


                                                          5
fails—other than to insist that all doubts should be resolved in her favor—to offer any evidence

that a constitutional violation relating to voir dire probably resulted in the conviction of one who

is actually innocent. See Blousley, 523 U.S. at 622-23 (citing Murray v. Carrier, 477 U.S. 478,

495-96, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986)).

       In her reply brief, Anderson maintains that she discussed “the strikes that the parties

made” with her attorney but that counsel elected to “present other issues for review.” (Reply at

3252.) According to Anderson, “[t]his could, in fact, constitute ‘ineffective assistance of counsel’

in the fact that defendant Anderson would have [chosen] to have discussed the issue in detail

with defense counsel, but, as stated, defense counsel chose to argue other issues.” (Id.) It is

unclear whether she is referring to trial or appellate counsel but, in any event, to the extent that

Anderson is raising ineffective assistance of counsel for the first time in a reply brief, it is

waived. See Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir. 2010) (“We have consistently held,

however, that arguments made to us for the first time in a reply brief are waived.); Hunt v. Big

Lots Stores, Inc., 244 F.R.D. 394, 397 (N.D. Ohio 2007) (argument raised for the first time in a

reply brief is waived). Moreover, because she does not identify even a single juror who was

wrongly excused, Anderson cannot establish that counsel’s failure to object either constituted

ineffectiveness or resulted in prejudice. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.

Ct. 2052, 80 L. Ed. 2d 674 (1984). This claim is procedurally defaulted.




                                                 6
                  B.       Jury Instruction Claim is Defaulted

         Anderson also defaulted on her jury instruction claim, as neither she nor her co-

defendants objected to the conspiracy charge at trial or on appeal. Rather, the Court, without

objection, used the Sixth Circuit Pattern Jury Instruction to instruct the jury regarding the

conspiracy. (Doc. No. 104 (Trial Transcript [“Trial TR”]) at 2228-36.) Anderson’s failure to

raise this issue prior to her § 2255 motion, or otherwise demonstrate cause and prejudice or

actual innocence necessary to excuse the failure, renders this claim procedurally defaulted. See

Frady, 456 U.S. at 175 (defendant had “fallen short of meeting his burden” of demonstrating

cause and prejudice to excuse his failure to object to jury instructions). 3

                  C.       Other Matters Raised in Reply

         In her reply brief, Anderson argues for the first time in these proceedings that the Court

erred in its drug-quantity determination and erred at sentencing in its application of U.S.S.G. §

2D1.8. (Reply at 3254.) These issues are improperly raised in a reply brief. Sanborn, 629 F.3d at

579. Additionally, the Court notes that Anderson raised the drug-quantity determination issue on

direct appeal. The Sixth Circuit found that the Court’s determination was neither arbitrary, nor

unreasonable. See Fitzgerald, 754 F. App’x at 368. “A § 2255 motion may not be used to

relitigate an issue that was raised on appeal absent highly exceptional circumstances.” DuPont v.

United States, 76 F.3d 108, 110 (6th Cir. 1996) (quotation marks and citation omitted). Anderson

has pointed to no intervening change in the law or some other highly exceptional circumstance

that would warrant revisiting this issue. See id. As for Anderson’s guidelines argument, claims



3
  The Court declines Anderson’s invitation to entertain the merits of her claim involving the jury instructions under a
“plain error” standard. (Reply at 3252.) “Because it was intended for use on direct appeal . . . the ‘plain error’
standard is out of place when a prisoner launches a collateral attack against a criminal conviction after society’s
legitimate interest in the finality of the judgment has been perfected by the expiration of the time allowed for direct
                                                           7
based on alleged missteps in the application of the sentencing guidelines are not cognizable on

collateral review. See Porter v. United States, Nos. 2:09-cr-31, 2:11-cv-311-RLJ-DHI, 2015 WL

1033881, at *5 (E.D. Tenn. Mar. 9, 2015) (collecting cases).

        IV.      CONCLUSION

        For the foregoing reasons, Anderson’s motion to vacate, set aside, or correct her sentence

(Doc. No. 186) is DENIED. Further, the Court CERTIFIES, pursuant to 28 U.S.C. § 2255(a)(3),

that an appeal from this decision could not be taken in good faith, and that there is no basis upon

which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        IT IS SO ORDERED.



Dated: March 31, 2020
                                                     HONORABLE SARA LIOI
                                                     UNITED STATES DISTRICT JUDGE




review or by affirmance of the conviction on appeal.” Frady, 456 U.S. at 164. Absent a proper showing of cause and
prejudice, or actual innocence, the Court cannot reach the merits of this defaulted claim.
                                                        8
